EXECUTION VERSION



November 22, 2015


Capital Bank Financial Corp.
121 Alhambra Plaza, Suite 1601
Coral Gables, Florida 33134
Ladies and Gentlemen:
As a holder of Company Common Stock (as defined below), the undersigned (the
“Stockholder”) understands that CommunityOne Bancorp, a North Carolina
corporation (the “Company”), and Capital Bank Financial Corp., a Delaware
corporation (“Parent”), are concurrently entering into an Agreement and Plan of
Merger, dated as of November 22, 2015 (as it may be amended from time to time,
the “Merger Agreement”), providing for, among other things, a merger of the
Company with and into Parent (the “Merger”), in which each of the issued and
outstanding shares of common stock, without par value, of the Company (the
“Company Common Stock”) (other than shares of Company Common Stock owned by the
Company as treasury stock or owned by the Company or Parent) will be converted
into the right to receive the Merger Consideration. Terms used without
definition in this letter agreement shall have the meanings ascribed thereto in
the Merger Agreement.
The Stockholder acknowledges that, as an inducement for Parent to enter into the
Merger Agreement, Parent has required that the Stockholder enter into this
letter agreement and the Stockholder is willing to enter into this letter
agreement.
The Stockholder confirms his or her agreement with Parent, and Parent confirms
its agreement with the Stockholder, as follows:
1.As used in this letter agreement, “Shares” means the shares of Company Common
Stock which the Stockholder owns of record or beneficially and has the power to
vote (for the avoidance of doubt, excluding any shares underlying options
exercisable for, or warrants to purchase, shares of Company Common Stock whether
or not such shares are included as beneficially owned by the Stockholder in the
Company’s most recent annual proxy statement) as of the date of this letter
agreement. The Shares are owned by the Stockholder free and clear of all
encumbrances, voting arrangements and commitments of every kind, except as would
not restrict the performance of the Stockholder’s obligations under this letter
agreement. The Stockholder represents and warrants that the Stockholder has the
sole or shared power to vote or direct the vote of all Shares.
2.At every meeting of the stockholders of the Company called, and at every
postponement, recess or adjournment thereof, and on every action or approval by
written consent of the stockholders of the Company, the Stockholder agrees to
vote, or cause to be voted, two-thirds of the Shares (less any shares in excess
of one-third of the Shares that may have been sold by the Stockholder in
compliance with paragraph 18) (a) in favor of (i) approval of the Merger
Agreement and (ii) any other matter that is required to be approved by the
shareholders of the Company to consummate the transactions contemplated by the
Merger Agreement, (b) against (i) any proposal made in opposition to approval of
the Merger Agreement or in competition with the Merger and (ii) any Acquisition
Proposal and (c) in favor of any postponement, recess or adjournment at any
meeting of the shareholders of the Company relating to any of the matters set
forth in the foregoing clauses (a) or (b) if the Company has not received
proxies representing a sufficient number of shares necessary to obtain the
Requisite Company Vote, in each case unless the Merger Agreement shall have been
amended or modified to reduce the amount of Merger Consideration or cause the
receipt of the Merger Consideration to be taxable to the holders of Company
Common Stock without the Stockholder’s written consent. Any such vote shall be
cast (or consent shall be given) by the Stockholder in accordance with such
procedures relating thereto

- 1 -

--------------------------------------------------------------------------------

EXECUTION VERSION



so as to ensure that it is duly counted, including for purposes of determining
that a quorum is present and for purposes of recording the results of such vote
(or consent). The Stockholder hereby irrevocably and unconditionally waives, and
agrees not to exercise, any rights of appraisal, any dissenters’ rights and any
similar rights relating to the Merger that the Stockholder may directly or
indirectly have by virtue of the ownership of any Shares if the Effective Time
occurs.
3.The Stockholder hereby revokes any and all previous proxies granted with
respect to the Shares.
4.The Stockholder represents and warrants (a) that the Stockholder has duly
executed and delivered this letter agreement and has all authority and full
legal capacity to enter into this letter agreement; and (b) that, assuming the
due authorization, execution and delivery of this letter agreement by Parent,
this letter agreement is the Stockholder’s legal, valid and binding agreement
and is enforceable against the Stockholder in accordance with its terms, except
to the extent that enforceability may be limited by applicable bankruptcy,
insolvency, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and subject to the general principles of equity.
5.The Stockholder further represents and warrants that the execution and
delivery of this letter agreement by the Stockholder does not, and the
performance of his or her obligations under this letter agreement and the
consummation of the transactions to be consummated by him or her as contemplated
hereby will not, (a) conflict with or violate any Law applicable to the
Stockholder or by which the Shares are bound or affected, (b) result in any
breach of or violation of, or constitute a default (or an event that with notice
or lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
the creation of an encumbrance on any of the Shares pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which the Stockholder is a party or by which
the Stockholder or the Shares are bound or affected, or (c) require any consent,
approval, authorization or permit of, or filing with or notification to, any
court or arbitrator or any governmental entity, agency or official except for
(i) applicable requirements, if any, of the Securities Exchange Act of 1934, as
amended, and (ii) where the failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications, would not
prevent, impair, delay or adversely affect the performance by the Stockholder of
his or her obligations under this letter agreement.
6.The Stockholder further represents, warrants and covenants that the Investment
Agreement, dated April 26, 2011, by and between FNB United Corp. and Carlyle
Financial Services Harbor, L.P. (as amended by Amendment No. 1, dated as of June
16, 2011, Amendment No. 2, dated as of August 4, 2011, and Amendment No. 3,
dated October 20, 2011, the “Investment Agreement”) will be terminated in
accordance with its terms by Stockholder prior to, or effective as of, the
Effective Time without any continuing liabilities or obligations for the Company
or Parent and, if not so terminated, shall by virtue of the execution hereof,
terminate automatically upon the occurrence of the Effective Time; provided,
that any indemnification obligations arising under the Investment Agreement with
respect to the period prior to the Effective Time shall survive such termination
in accordance with their terms.
7.The Stockholder agrees that all representations, terms and conditions of this
letter agreement will apply to shares of Company Common Stock of which the
Stockholder acquires record or beneficial ownership (and the power to vote)
after the date hereof and prior to the termination of this letter agreement,
whether upon the exercise of options, warrants or rights, the conversion or
exchange of convertible or exchangeable securities, or by means of purchase,
dividend, distribution, split-up, recapitalization, combination, exchange of
shares or the like, gift, bequest, inheritance, or as a successor in interest in
any capacity or otherwise.

- 2 -

--------------------------------------------------------------------------------

EXECUTION VERSION



8.This letter agreement and all obligations of the parties hereunder shall
automatically terminate upon the termination of the Merger Agreement in
accordance with its terms; provided, however, that (i) this paragraph 8 and
paragraphs 12, 13, 14, 15, 16, 19, 21 and 22 hereof shall survive any such
termination and (ii) such termination shall not relieve any party of any
liability or damages resulting from any willful and intentional breach of this
letter agreement occurring prior to such termination; provided, further, that
upon termination of the Merger Agreement under circumstances where the
Termination Fee is payable to Parent and such Termination Fee is paid in full,
Parent shall be precluded from any remedy against the Stockholder in connection
with this letter agreement or the transactions contemplated hereby, at law or in
equity or otherwise, and Parent shall not seek to obtain any recovery, judgment,
or damages of any kind, including consequential, indirect, or punitive damages,
against the Stockholder or its affiliates or any of their respective directors,
officers, employees, partners, managers, members, shareholders or affiliates or
their respective representatives in connection with this letter agreement or the
transactions contemplated hereby.
9.The Stockholder is entering into this letter agreement solely in his or her
capacity as a record or beneficial owner of the Shares and nothing herein is
intended to or shall limit or affect any actions taken by the Stockholder,
solely in his or her capacity as a director or officer of the Company (or a
Subsidiary of the Company).
10.The Stockholder hereby authorizes Parent and the Company to publish and
disclose in any announcement or disclosure in connection with the Merger the
Stockholder’s identity and ownership of the Shares and the nature of the
Stockholder’s obligations under this letter agreement.
11.The Stockholder agrees that, prior to the termination of this letter
agreement, the Stockholder shall not take any action that would make any
representation or warranty of the Stockholder contained herein untrue or
incorrect or have the effect of preventing, impairing, delaying or adversely
affecting the performance by the Stockholder of his or her obligations under
this letter agreement other than to a de minimis extent. The Stockholder agrees,
without further consideration, to execute and deliver such additional documents
and to take such further actions as necessary or reasonably requested by Parent
to confirm and assure the rights and obligations set forth in this letter
agreement.
12.THIS LETTER AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL
BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE
STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF. The
parties hereby irrevocably submit to the jurisdiction of the courts of the State
of Delaware and the federal courts of the United States of America located in
the State of Delaware solely in respect of the interpretation and enforcement of
the provisions of this letter agreement and of the documents referred to in this
letter agreement, and in respect of the transactions contemplated hereby, and
hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such
documents, that it, he or she is not subject thereto or that such action, suit
or proceeding may not be brought or is not maintainable in said courts or that
the venue thereof may not be appropriate or that this letter agreement or any
such document may not be enforced in or by such courts, and the parties hereto
irrevocably agree that all claims with respect to such action or proceeding
shall be heard and determined in such a Delaware State or federal court. The
parties hereby consent to and grant any such court jurisdiction over the person
of such parties and over the subject matter of such dispute and agree that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in paragraph 16 or in such other manner as may
be permitted by Law shall be valid and sufficient service thereof.

- 3 -

--------------------------------------------------------------------------------

EXECUTION VERSION



13.The parties to this letter agreement acknowledge and agree that any
controversy which may arise under this letter agreement and the other documents
referred to in this letter agreement and in respect of the transactions
contemplated hereby and thereby, is likely to involve complicated and difficult
issues and, therefore, each such party irrevocably and unconditionally waives
any right it may have to a trial by jury in respect of any legal action arising
out of or relating to this letter agreement and the other documents referred to
in this letter agreement, and in respect of the transactions contemplated hereby
and thereby. The parties to this letter agreement certify and acknowledge that
(a) such party has not represented, expressly or otherwise, that such party
would not seek to enforce the foregoing waiver in the event of a legal action,
(b) such party has considered the implications of this waiver, (c) such party
makes this waiver voluntarily and (d) such party has been induced to enter into
this letter agreement by, among other things, the mutual waivers and
certifications in this paragraph 13.
14.Any notice, request, instruction or other document to be given hereunder by
either party to the other shall be in writing and delivered personally or sent
by registered or certified mail, postage prepaid, by facsimile or by overnight
courier addressed, if to the Stockholder, to the address or facsimile number, as
applicable, set forth in Schedule I hereto, and, if to Parent, in accordance
with Section 9.5 of the Merger Agreement, or to such other persons or addresses
as may be designated in writing by the party to receive such notice as provided
above.
15.This letter agreement shall not be assignable by operation of law or
otherwise. Any purported assignment in violation of this letter agreement is
void.
16.The Stockholder recognizes and acknowledges that a breach of any covenants or
agreements contained in this letter agreement will cause Parent to sustain
damages for which it would not have an adequate remedy at law for money damages,
and therefore the Stockholder agrees that in the event of any such breach,
Parent shall be entitled to specific performance of such covenants and
agreements and injunctive and other equitable relief in addition to any other
remedy to which Parent may be entitled, at law or in equity. It is accordingly
agreed that Parent shall be entitled to an injunction or injunctions to prevent
breaches of this letter agreement and to enforce specifically the terms and
provisions of this letter agreement in any court of the United States or any
state having jurisdiction.
17.The effectiveness of this letter agreement shall be conditioned upon the
execution and delivery of the Merger Agreement by the parties thereto, which
shall occur concurrently herewith.
18.The Stockholder agrees not to, prior to the Termination Date, (i) offer for
sale, sell, transfer, tender, pledge, encumber, assign or otherwise dispose of,
or enter into any contract, option or other arrangement or understanding with
respect to, or consent to the offer for sale, sale, transfer, tender, pledge,
encumbrance, assignment or other disposition of any of the Shares or (ii) except
as set forth herein, enter into any voting arrangement, whether by proxy, voting
agreement, voting trust or otherwise, with respect to any of the Shares, and
shall not commit or agree to take any of the foregoing actions; provided, that
the foregoing shall not prohibit the Stockholder from (a) disposing of or
surrendering Shares to the Company in connection with the vesting, settlement or
exercise of the Company Restricted Stock Awards, the Company Equity Awards or
warrants to purchase shares of Company Common Stock for the payment of taxes
thereon or, in respect of the Company Equity Awards, the payment of the exercise
price thereon, (b) disposing of Shares in a broker-assisted cashless exercise of
the Company Equity Awards expiring during the term of this letter agreement up
to the amount necessary to pay the exercise price in respect thereof and any
related taxes or (c) selling Shares in a broadly marketed public offering
following the receipt of the Requisite Company Vote. In furtherance of the
foregoing, the Stockholder hereby authorizes and instructs the Company to
instruct its transfer agent to enter a stop transfer order with respect to all
of the Shares for the period from the

- 4 -

--------------------------------------------------------------------------------

EXECUTION VERSION



date hereof until the Termination Date, or with respect to broadly marketed
public offerings, the date the Company obtains the Requisite Company Vote.
19.Parent acknowledges and agrees that nothing in this letter agreement shall be
deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of or with respect to any Shares. All rights, ownership and economic
benefits of and relating to the Shares shall remain vested in and belong to the
Stockholder, and Parent shall have no authority to manage, direct, superintend,
restrict, regulate, govern or administer any of the policies or operations of
the Company or exercise any power or authority to direct the Stockholder in the
voting of any of the Shares, except as otherwise expressly provided herein.
20.Any provision of this letter agreement may be (i) waived in whole or in part
in writing by the party benefited by the provision or by both parties or (ii)
amended or modified at any time by an agreement in writing between the parties
hereto executed in the same manner as this letter agreement.
21.The Merger Agreement and this letter agreement (including the documents and
instruments referred to herein) constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, and supersede all
other prior agreements and understandings, both written and oral, between the
parties, with respect to the subject matter hereof.
22.In the event that any provision of this letter agreement, or the application
thereof, becomes or is declared by a court of competent jurisdiction to be
illegal, void or unenforceable, the remainder of this letter agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this letter agreement with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of such void or unenforceable provision.
[Signature Page Follows]





- 5 -

--------------------------------------------------------------------------------

EXECUTION VERSION



Please confirm that the foregoing correctly states the understanding between the
undersigned and you by signing and returning to a counterpart hereof.
Very truly yours,
                                 
CARLYLE FINANCIAL SERVICES HARBOR, L.P.
 
By:
TCG Financial Services, L.P.,
its general partner
 
 
 
By:
Carlyle Financial Services, Ltd.,
its general partner
 
 
 
By:
/s/ John Redett
 
Name: John Redett
 
Title: Principal








- 6 -

--------------------------------------------------------------------------------

EXECUTION VERSION



Accepted and agreed as of the date set forth above.


CAPITAL BANK FINANCIAL CORP.
 
 
By:
/s/ R. Eugene Taylor
Name:
R. Eugene Taylor
Title:
Chairman and Chief Executive Officer


- 7 -

--------------------------------------------------------------------------------

EXECUTION VERSION



Schedule I: Shareholder Address
c/o The Carlyle Group
520 Madison Avenue
New York, New York 10022
Attn: John Redett
Fax: (212) 813-4901





- 8 -